Exhibit 10.3

 

MODIFICATION NO. 2 TO

LOAN AND SECURITY AGREEMENT

 

This Modification No. 2 to Loan and Security Agreement (this “Second
Modification”) is entered into as of December 12, 2018 (the “Second Modification
Date”), by and between Partners for Growth V, L.P. (“PFG”), Giga-tronics
Incorporated, a California corporation, and Microsource, Inc., a California
corporation (individually and collectively, jointly and severally, “Borrower”).
Capitalized terms used but not defined in this Second Modification shall have
the meanings given them in the Loan Agreement.

 

Recitals

 

WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of April 27, 2017 (as amended by that certain Waiver and Modification
No. 1 to Loan and Security Agreement entered into on March 26, 2018 (the “First
Modification”), and as otherwise amended or restated, the “Loan Agreement”) and
certain other Security Documents (as defined below), pursuant to which PFG has
made available to Borrower the principal amount of $1,500,000, all of which is
outstanding on the Second Modification Date, in addition to $157,625 in
cumulative deferred interest (calculated as of November 30, 2018) which is due
and payable on the Maturity Date;

 

WHEREAS, the parties desire to modify the Loan Agreement, subject to the
satisfaction of the conditions set forth in Section 6 (including the Financing
Condition, as defined below);

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

Agreement

 

1.     EFFECTIVENESS. Notwithstanding the execution and delivery of this Second
Modification by the parties as of the Second Modification Date, the
modifications, agreements and terms of this Second Modification shall not be
become effective until, but shall automatically become effective upon and as of
the date the conditions set forth in Section 6 hereof are satisfied by Borrower
(the “Second Modification Effective Date”).

 

2.     DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement, in that certain Intellectual
Property Security Agreement and related Collateral Agreements and Notices of
even date with the Loan Agreement (the “IPSA”) and the other Loan Documents
entered into on the dates of the Loan Agreement and the Loan Agreement. The
above-described security documents, together with all other documents securing
and/or perfecting security interests in the repayment of the Obligations, shall
be referred to herein as the “Security Documents”. Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations are referred to as the “Existing Loan Documents”.

 

 

--------------------------------------------------------------------------------

 

 

3.     DESCRIPTION OF CHANGES IN TERMS. Effective automatically upon the
Modification Effective Date:

 

(a)     The Loan – Repayment. The “Repayment” clause of Section 1 of the
Schedule is amended and restated to read in its entirety as follows (quotation
marks and formatting for convenience of reading only):

 

“     Repayment:     Borrower shall pay interest only monthly on the principal
amount of the Loan through April 30, 2019. Commencing on May 1, 2019, Borrower
shall make monthly principal payments of $75,000 each (plus interest accrued
during each prior month on outstanding principal) until the Maturity Date, on
which date the entire unpaid principal balance of the Loan plus any and all
accrued and unpaid interest shall be paid.”

 

 

 

(b)     Maturity Date. Section 4 of the Schedule (Maturity Date) is amended and
restated to read in its entirety as follows (quotation marks and formatting for
convenience of reading only):

 

“4. Maturity Date

(Section 5.1):      November 1, 2019.”

 

(b)     Payment of Accrued Interest. On May 1, 2019, Borrower shall pay the
Accrued Interest contemplated in Section 2 of the Schedule to the Loan
Agreement, which the parties stipulate will be $197,979 as of such date, and the
Loan Agreement shall be amended accordingly.

 

4.     CONTINUING VALIDITY. Borrower understands and agrees that in
conditionally modifying the existing Obligations, PFG is relying upon Borrower's
representations, warranties and agreements as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Second Modification,
the terms of the Existing Loan Documents remain unchanged and in full force and
effect. PFG's agreement to modify the existing Obligations in no way shall
obligate PFG to give any future consents or waivers or make any future
modifications to the Obligations. Nothing in this Second Modification shall
constitute a satisfaction of the Obligations or a waiver of any Default or Event
of Default under the Existing Loan Documents. It is the intention of PFG and
Borrower to retain as liable parties all makers and endorsers, if any, of the
Existing Loan Documents, unless the party is expressly released by PFG in
writing. Unless expressly released herein, no maker, endorser, or guarantor will
be released by virtue of this Second Modification. The terms of this paragraph
apply not only to this Second Modification, but also to all subsequent loan
modification agreements.

 

5.     Borrowers’ Representations And Warranties. Borrower represents and
warrants that:

 

(a)     immediately upon giving effect to this Second Modification (i) the
representations and warranties contained in the Existing Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent qualified in the updated Representations deliverable to
PFG on or before the Second Modification Date), and (ii) no Event of Default has
occurred and is continuing;

 

 

--------------------------------------------------------------------------------

 

 

(b)     Borrower has the corporate power and authority to execute and deliver
this Second Modification and to perform its obligations under the Existing Loan
Documents, in each case as contemplated by this Second Modification;

 

(c)     the Constitutional Documents of Borrower delivered to PFG remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

 

(d)     this Second Modification has been duly authorized, executed and
delivered by Borrower and (i) constitutes the binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights; (ii) does not
conflict with any law or regulation or judgment or the Constitutional Documents
of Borrower, or any agreement or document to which Borrower is a party or which
is binding upon it or any of this assets; and (iii) does not require any
authorization, approval, consent (including stockholder or member consent) of
any Person, or any license or registration in any jurisdiction, for its lawful
authorization, execution, performance, validity or enforceability, except to the
extent such authorization, approval, consent (including stockholder or member
consent) of any Person, license or registration is secured on or prior to the
Second Modification Date and provided to PFG;

 

(e)     as of the date hereof, with Knowledge that PFG is relying on Borrower’s
representations and warranties herein (including the Representations) as a basis
for entering into this Second Modification at Borrower’s request, Borrower has
no defenses against its obligation to repay the Obligations and it has no claims
of any kind against PFG. Borrower acknowledges that PFG has acted in good faith
and has conducted its relationship with Borrower in a commercially reasonable
manner, including in connection with this Second Modification and in connection
with the Existing Loan Documents;

 

(f)     with respect to any Loan Documents binding upon a Person not party to
this Second Modification, each such Person has been apprised of this Second
Modification, has consented to Borrower’s execution and delivery of this Second
Modification and, to the extent not executed concurrently with this Second
Modification (or as a condition subsequent hereto), has agreed if so requested
by PFG to promptly execute and deliver to PFG a reaffirmation of its obligations
under any Existing Loan Documents to which it is a party or is bound;

 

(g)     the IPSA and associated Collateral Agreements and Notices disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property (as defined in said IP Security Agreement) or Borrower has
included revised and updated Intellectual Property schedules as part of an
update to the Representations required in Section 6(e) of this Second
Modification and as part of the Intellectual Property and Domain Rights update
and, as required, the Reaffirmation of IPSA under Section 6(f) of this Second
Modification;

 

 

--------------------------------------------------------------------------------

 

 

(h)     Borrower hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Representations dated as of the Second
Modification Date;

 

(i)     as of the Second Modification Date, Borrower has not asserted any
commercial tort claims against any Person and has no Knowledge of any basis for
so doing; and

 

(j)     Except as expressly stated in this Second Modification, neither PFG nor
any agent, employee or representative of PFG has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Second Modification, (ii) Borrower has made such
investigation of the facts pertaining to this Second Modification and all of the
matters appertaining thereto, as it deems necessary, and (iii) the terms of this
Second Modification are contractual and not a mere recital.

 

Borrower understands and acknowledges that PFG is entering into this Second
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

6.      CONDITIONS. The effectiveness of this Second Modification is conditioned
upon satisfaction of each of the following, with the consequence of a failure to
meet the following conditions as set forth in the proviso at the end of this
Section 6:

 

(a)     Execution and Delivery. Borrower shall have duly executed and delivered
to PFG a counterpart of this Second Modification and such other documents and
instruments as are otherwise required in this Section 6;

 

(b)     Constitutional and Authority Documents. Applicable only to the extent
the same may have been modified or superseded or are no longer accurate since
the date of the Loan Agreement, PFG shall have received copies, certified by a
duly authorized officer of Borrower, to be true and complete as of the Second
Modification Date (or, if later, the Modification Effective Date), of each of
(i) the governing documents of Borrower as in effect on the date hereof, and
(ii) any necessary resolutions of Borrower authorizing the execution and
delivery of this Second Modification, the other documents executed in connection
herewith and Borrower’s performance of all of the transactions contemplated
hereby, and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized on behalf of
Borrower;

 

(c)     Financing Condition. As a condition subsequent, on or before January 8,
2019, Borrower shall have (i) consummated an equity investor financing providing
not less than $500,000 in gross cash proceeds to Borrower since November 19,
2018, and (ii) provided true and correct copies of the fully-executed agreements
and/or instruments that demonstrate satisfaction of the requirement of this
Section 6(c) (the “Financing Condition”);

 

 

--------------------------------------------------------------------------------

 

 

(d)     Lender Expenses. Borrower shall have paid, upon PFG invoice, all unpaid
fees and Lender Expenses incurred pursuant to or in connection with this Second
Modification;

 

(e)     Updates to Representations. Borrower shall have delivered within one (1)
Business Day prior to the Second Modification Date an update to the
Representations delivered to PFG on the date of the Loan Agreement, with the
information and disclosures contained therein true, correct, accurate and
complete as of the Second Modification Date and the date delivered, appended
hereto as Exhibit A;

 

(f)     IPSA Update / Reaffirmation. To the extent that Borrower has acquired
any Intellectual Property or Domain Rights or made application with any
Governmental Body in relation thereto since the date of the First Modification,
Borrower shall disclose such acquired or new Intellectual Property and/or Domain
Rights in Exhibit B and shall promptly execute and deliver supplemental
Collateral Agreements and Notices in respect of the same in substantially the
same form as those appended to the Intellectual Property Security Agreement
delivered on the original Effective Date of the Loan Agreement;

 

(g)     Modification Fee. Promptly upon PFG invoice, Borrower shall pay PFG a
modification fee in the amount of $15,000.

 

provided, however, any material failure of any of the conditions set forth in
this Section 6 (as determined in PFG’s good faith and reasonable judgment) shall
mean that this Second Modification has not become (or if such failure is in
relation to a condition subsequent, is no longer) effective and that the terms
of the Currently Effective Forbearance remain in effect (or if such failure is
in relation to a condition subsequent, such terms are reinstated).

 

7.     CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary or appropriate to reflect the modifications and other
transactions contemplated by this Second Modification.

 

8.     RATIFICATION OF EXISTING LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of the Existing Loan Documents
and all security and other collateral granted to PFG thereunder, and confirms
that the Indebtedness secured thereby includes, without limitation, the
Obligations.

 

9.     Further Assurances. Borrower agrees to execute such further documents and
instruments and to take such further actions as PFG may request in its good
faith business judgment to carry out the purposes and intent of this Second
Modification.

 

 

--------------------------------------------------------------------------------

 

 

10.     RELEASE. FOR AND IN CONSIDERATION OF PFG’S AGREEMENTS CONTAINED HEREIN,
BORROWER, TOGETHER WITH ITS, SUCCESSORS AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, “RELEASORS”) HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
WAIVES AND DISCHARGES PFG AND EACH OF ITS RESPECTIVE PARENTS, DIVISIONS,
SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS,
SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT AND FORMER
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS, AND
EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL
POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE SECOND MODIFICATION EFFECTIVE DATE THAT ANY OF THE RELEASORS
MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING DIRECTLY OR
INDIRECTLY FROM THE LAWSUIT, ANY PRIOR OR EXISTING LOANS BETWEEN RELEASORS AND
RELEASED PARTIES, ANY OF THE EXISTING LOAN DOCUMENTS, THE EXERCISE OF ANY RIGHTS
AND REMEDIES UNDER ANY OF THE EXISTING LOAN DOCUMENTS, AND/OR NEGOTIATION FOR
AND EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE. EACH OF THE RELEASORS WAIVES THE BENEFITS OF
ANY LAW INCLUDING SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH MAY PROVIDE
IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH
THE DEBTOR.” EACH OF THE RELEASORS UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES
TO BE TRUE AT THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN
OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW
KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. EACH OF THE RELEASORS ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION. By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever. Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by PFG with respect to
the facts underlying this release or with regard to any of such party’s rights
or asserted rights. Borrower acknowledges that (i) this release may be pleaded
as a full and complete defense and/or as a cross-complaint or counterclaim
against any action, suit, or other proceeding that may be instituted, prosecuted
or attempted in breach of this release, and (ii) Borrower acknowledges that the
release contained herein constitutes a material inducement to PFG to enter into
this Agreement, and that PFG would not have done so but for PFG’s expectation
that such release is valid and enforceable in all events. Borrower hereby
represents and warrants to and covenants with PFG, and PFG is relying thereon,
as follows: (u) except as expressly stated in this Agreement, neither PFG nor
any agent, employee or representative of PFG has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Agreement; (v) Borrower has made such investigation of the
facts pertaining to this Agreement and all of the matters appertaining thereto,
as it deems necessary; (w) the terms of this Agreement are contractual and not a
mere recital; (x) this Agreement has been carefully read by Borrower, the
contents hereof are known and understood by Borrower, and this Agreement is
signed freely, and without duress, by Borrower; (y) Borrower represents and
warrants that it is the sole and lawful owner of all right, title and interest
in and to every claim and every other matter which it releases herein, and that
it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, firm or entity any claims or other matters herein
released; and (z) Borrower shall indemnify PFG, defend and hold it harmless from
and against all claims based upon or arising in connection with prior
assignments or purported assignments or transfers of any claims or matters
released herein.

 

 

--------------------------------------------------------------------------------

 

 

11.     ADVICE OF COUNSEL. PFG and Borrower have prepared this Agreement and all
documents, instruments, and agreements incidental hereto with the aid and
assistance of their respective counsel. Accordingly, all of them shall be deemed
to have been drafted by PFG and Borrower and shall not be construed against
either PFG or Borrower.

 

12.     ILLEGALITY OR UNENFORCEABILITY. Any determination that any provision or
application of this Agreement is invalid, illegal, or unenforceable in any
respect, or in any instance, shall not affect the validity, legality, or
enforceability of any such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.

 

13.     INTEGRATION; CONSTRUCTION; ETC. This Second Modification, the First
Modification, the Loan Agreement and the Existing Loan Documents (as modified)
and any documents executed in connection herewith or pursuant hereto contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, offers and negotiations,
oral or written, with respect thereto and no extrinsic evidence whatsoever may
be introduced in any judicial or arbitration proceeding, if any, involving this
Second Modification; provided, however, that any financing statements or other
agreements or instruments filed by PFG with respect to Borrower shall remain in
full force and effect. The quotation marks around modified clauses set forth
herein and any differing font styles in which such clauses are presented herein
are for ease of reading only and shall be ignored for purposes of construing and
interpreting this Second Modification. This Second Modification is subject to
the General Provisions of Section 8 of the Loan Agreement. The Existing Loan
Documents are hereby amended wherever necessary to reflect the modifications set
forth in this Second Modification. The Recitals are incorporated herein by
reference.

 

 

--------------------------------------------------------------------------------

 

 

14.     Governing Law; Venue. THIS SECOND MODIFICATION SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. Borrower and PFG submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California, in connection with any
proceeding or dispute arising in connection herewith.

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

 

PFG   BORROWER           Partners for Growth V, L.P.   GIGA-TRONICS INCORPORATED
              By:            Name:  Phil Lawson, Manager         Title: Partners
for Growth V, LLC, its   By       General Partner     President or Vice
President                     By             Secretary or Ass't Secretary      
                          MICROSOURCE, INC.                                 By  
          President or Vice President                     By            
Secretary or Ass't Secretary  

 

 

Modification No. 2 to Loan and Security Agreement Signature Page

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

REPRESENTATIONS

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

NEW INTELLECTUAL PROPERTY / DOMAIN RIGHTS

 

 

Trademarks

 

Serial Number - Registration Number

Date

Mark

Owner

C

     

 

 

Patents

 

FULL APPLICATION TITLE

APP. NO.

FILING DATE

PATENT NO.

Owner

Precision Microwave Frequency Synthesizer and Receiver with delay balanced drift
canceling loop

15636515

June 28, 2017

TBD

Giga-tronics Incorporated

 

 

Copyrights

 

Copyright Number

Date

Title / Work

Owner

None

     

 

 

Domains

 

Domain Name

Domain Host

Owner

Administrative Contact of Record

Expiry Date of Domain

None

                 

 